Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made this 29th
day of December 2005, is by and between Citi Trends, Inc., a Delaware
corporation (the “Company”), and George A. Bellino, an individual (the
“Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
and Non-Interference Agreement, dated as of April 13, 1999, as amended by that
certain Amendment Number One, dated December 2001 (together, the “Original
Agreement”); and      

 

WHEREAS, the Company and the Executive wish to amend and restate the Original
Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.            Term of Employment. The Executive’s employment with the Company
commenced with the execution of the Original Agreement and shall continue,
pursuant to the terms of this Agreement, on an at-will basis, until either the
Executive or the Company terminates the employment relationship for any or no
reason, with or without Cause (as defined in Section 4 below).

2.           Nature of Duties. The Executive shall, during his employment
hereunder, be the Company’s President and Chief Merchandising Officer. The
Executive shall devote his full business time and effort to the performance of
his duties to the Company.

3.           Compensation. The Company shall pay the Executive a base salary at
an annual rate of $245,000, which may be adjusted from time-to-time at the sole
discretion of the Board of Directors of the Company (the “Board”). The
Executive’s base salary shall be paid in conformity with the Company’s salary
payment practices generally applicable to similarly situated Company executives.
The Executive shall also be entitled to the payment of a bonus at the sole
discretion of the Board.

4.           Termination Payments and Benefits. Regardless of the circumstances
of the Executive’s termination, he shall be entitled to payment when due of (x)
any unpaid base salary, expense reimbursements and vacation days accrued prior
to the termination of his employment, and (y) other unpaid vested amounts or
benefits under Company pension and health benefit plans, and to no other
compensation or benefits. If the Company terminates the Executive’s employment
without Cause, the Company will provide the Executive with a separation payment
of six (6) months base salary, to be paid in six (6) equal monthly installments
beginning on the date of the termination of the Executive and each of the
successive five (5) month anniversaries of such termination. In all other
circumstances, including if the Executive resigns, retires or is terminated for
Cause, the Executive shall not be entitled to receive such separation payment.
For purposes of this Agreement, “Cause” shall mean the Executive’s:

 

 


--------------------------------------------------------------------------------

 

(a)          commission of a willful act of fraud or dishonesty, the purpose or
effect of which, in the Board’s sole determination, materially and adversely
affects the Company;

(b)          conviction of a felony or a crime involving embezzlement,
conversion of property or moral turpitude (whether by plea of nolo contendere or
otherwise);

(c)          engaging in willful or reckless misconduct or gross negligence in
connection with any property or activity of the Company, the purpose or effect
of which, in the Board’s sole determination, materially and adversely affects
the Company;

(d)          material breach of any of his obligations as a stockholder or
otherwise under the organizational documents of the Company; provided that the
Executive has been given written notice by the Board of such breach and 30 days
from such notice fails to cure the breach; or

(e)          failure or refusal to perform any material duty or responsibility
under this Agreement or a Board determination that the Executive has breached
his fiduciary obligations to the Company; provided that the Executive has been
given written notice by the Board of such failure, refusal or breach and 30 days
from such notice fails to cure such failure, refusal or breach.

5.           Non-Interference. The Executive acknowledges that his services to
the Company give him the opportunity to have special knowledge of the Company
and the capabilities of individuals employed by or affiliated with the Company
and that interference in these relationships would cause irreparable injury to
the Company. In consideration of this Agreement, the Executive covenants and
agrees that for the term of his employment or, if such employment is terminated
prior to December 31, 2006, for the period ending on December 31, 2006, the
Executive will not, without the express written consent of the Board, in any
state in which the Company conducts or engages in business, directly or
indirectly, in one or a series of transactions, or enter into any agreement to,
own, manage, operate, control, invest or acquire an interest in, or otherwise
engage or participate in, whether as a proprietor, partner, stockholder, lender,
director, officer, employee, joint venturer, investor, lessor, agent,
representative or other participant, in any business which competes with Company
in the states in which the Company conducts or engages in business; provided,
however, that the Executive may, in one or a series of transactions, own, invest
or acquire an interest in up to five percent (5%) of the capital stock of a
corporation whose capital stock is traded publicly. The scope and term of this
Section 5 would not preclude the Executive from earning a living with an entity
that does not compete with the Company in the markets in which the Company
conducts or engages in business.

6.           General Release of Claims.  In exchange for the benefits provided
herein and in consideration of his future employment with the Company, the
Executive irrevocably and unconditionally releases the Company and each of its
past, present, or future employees or agents, successors, benefit plans and the
administrators of such plans (collectively, the “Released Parties”), from all
known or unknown claims that the Executive presently may have against them other
than claims for vested benefits under any pension or welfare benefit plans and
programs. The claims the Executive is releasing include, without limitation,
claims under the Age

 

 


--------------------------------------------------------------------------------

 

Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Fair Labor Standards Act, the Family and Medical Leave
Act or any other federal, state or local common law, statute, regulation or law
of any type.

The Executive acknowledges that: (a) he carefully read this release; (b) he
fully understands what it means; (c) he is entering into it voluntarily; and (d)
the Company encouraged him to discuss this release with his attorney (at his own
expense) before signing it, and that he did so to the extent he deemed
appropriate. The Executive may revoke his release of ADEA claims within seven
(7) days after he signs this Agreement.

7.           Notice. The Executive will send all communications to the Company
in writing, to: Citi Trends, Inc., 102 Fahm Street, Savannah, Georgia 31401,
Fax: (912) 443-3674. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing at his
office or home address as reflected in the Company’s records.

8.           Amendment. No provisions of this Agreement may be modified, waived,
or discharged except by a written document signed by a duly authorized Company
officer and the Executive. A waiver of any conditions or provisions of this
Agreement in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.

9.           Choice of Law and Venue. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Georgia (excluding any that mandate the use of another
jurisdiction’s laws). Any action to enforce or for breach of this Agreement
shall be brought exclusively in the state or federal courts of the County of
Chatman, City of Savannah.

10.         Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the Executive and his estate, but the Executive may not assign
or pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which he participates. Without
the Executive’s consent, the Company may assign this Agreement to any affiliate
or to a successor to substantially all the business and assets of the Company.

11.         Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

13.         Entire Agreement. All oral or written agreements or representations,
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement. Upon execution of this Agreement, the Original
Agreement shall be null and void.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

CITI TRENDS, INC.

 

 

By:

/s/ R. Edward Anderson

 

 

Name:     R. Edward Anderson

 

 

Title:

Chief Executive Officer

 

 

 

/s/ George A. Bellino

 

 

GEORGE A. BELLINO

 

 

 

 

 

 